Citation Nr: 1742385	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia of the bilateral lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as frostbite.

3.  Entitlement to service connection for a spine disability.

4.  Entitlement to service connection for chronic myeloid leukemia, to include as secondary to ionizing radiation exposure.

5.  Entitlement to service connection for skin cancer, to include as secondary to ionizing radiation exposure.

6.  Entitlement to service connection for leukocytosis, to include as secondary to ionizing radiation exposure.

7.  Entitlement to service connection for a lung condition, to include as secondary to asbestos exposure.

8.  Entitlement to service connection for cause of death, to include as due to a lung condition.

9.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from June 1947 to March 1953.  He died in July 2013.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, and Jackson, Mississippi.  Subsequently, the claims file was transferred to the RO in Atlanta, Georgia.

The appellant's VA Form 21-534EZ Application for DIC, Death Pension, and/or Accrued Benefits was timely received in August 2013.  She indicated in Section XII, Box 48, that she is seeking service connection for cause of death, as well as accrued benefits based on the claims that were pending before VA at the time of the Veteran's death.  VA Form 21-534 is accepted as a substitution request (as well as a claim for accrued benefits, dependency and indemnity compensation, and death pension).  See 38 U.S.C.A. § 5121A.  The RO notified the appellant in March 2014 that she was a valid substitute for the Veteran's claims that were pending at the time of his death.  

In this regard, the appellant's claim for accrued benefits (under 38 U.S.C.A. § 5121) is rendered moot by the appellant's substitution (under 38 U.S.C.A. §  5121A).  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.  The Board notes that the appellant is currently represented and she has not requested a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic myeloid leukemia, skin cancer, and leukocytosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had a current diagnosis for peripheral neuropathy of the bilateral lower extremities.
 
2.  The Veteran did not experience frostbite, fibromyalgia, and other symptoms of peripheral neuropathy of the bilateral lower extremities while in service. 
 
3.  Symptoms of the peripheral neuropathy disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
4.  The current peripheral neuropathy disability was not related to service.

5.  The Veteran had a current diagnosis for thoracic spondylosis.
 
6.  The Veteran did not experience a spine injury while in service. 
 
7.  Symptoms of the current spine disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
8.  The current spine disability was not related to service.

9.  The Veteran was exposed to asbestos during service.

10.  The Veteran's lung condition was attributed to his asbestos exposure.

11.  The Veteran died in July 2013.  His death certificate lists the immediate causes of death as "chronic obstructive lung disease, cerebral infarction, asbestos, and chronic myelogenous leukemia."  No other significant conditions contributing to his death were listed.   

12.  Although the Veteran was not service-connected for any disability related to his immediate causes of death at the time of his passing, the preponderance of the evidence showed that asbestos exposure in service was related to the Veteran's lung condition.

13.  The Veteran's lung condition was incurred during active service and related to the cause of the Veteran's death.

14.  Throughout the period on appeal, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as anger, anxiety, irritability, chronic sleep impairment, impaired memory, constricted affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, depressed mood.

	
CONCLUSIONS OF LAW

1. The criteria to establish service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities, claimed as frostbite, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria to establish service connection for a spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria to establish service connection for a lung condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. The Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).

6. The criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and peripheral neuropathy of the bilateral lower extremities, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis and peripheral nerve conditions are both considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for a spine condition and peripheral neuropathy of the lower extremities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service Connection for Peripheral Neuropathy and Fibromyalgia

The appellant contends that the Veteran developed pain in his lower extremities as a result of service.  Previously, the Veteran contended that he had fibromyalgia and frostbite due to service.  He has also claimed neuropathy pain in his lower extremities.  Where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

First, the evidence shows that the Veteran had a current diagnosis for peripheral neuropathy of the bilateral lower extremities.

Next, service treatment records do not contain any abnormalities related to pain in the lower extremities.  Furthermore, the Veteran was not treated for frostbite, fibromyalgia, or other peripheral neuropathy symptoms during service or within one-year of service separation.  In fact, the 1953 separation examination described the lower extremities as normal.  Post-service treatment records do not contain any diagnosis for residuals of frostbite or fibromyalgia.  However, VA treatment records indicate that the Veteran had peripheral neuropathy.  A VA podiatry consult from April 2011 showed that the Veteran was borderline diabetic and had tingling and burning in his feet.  The podiatrist also indicated that the Veteran's neuropathy "may be a result of frost-bite exposure."

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against finding a nexus between the Veteran's current peripheral neuropathy and service as there are no in-service injuries shown.

In an April 2012 medical opinion, the Veteran's treating podiatrist reported that he had severe neuropathy in the feet and lower extremities.  The podiatrist opined that the Veteran's neuropathy "is likely as not due to the frostbite incurred while serving in the Korea War during his military time of 1947 to 1953."  However, the medical opinion was based on the Veteran's statements that he had frostbite in service, which are not credible, and therefore lack probative value because there is no evidence of treatment for frostbite in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical "opinion based upon an inaccurate factual premise has no probative value"); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject a medical opinion that is based on the veteran's statement that is contradicted by other evidence of record).  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of peripheral neuropathy of the bilateral lower extremities in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

First, the Board finds that the Veteran did not experience chronic symptoms of a peripheral neuropathy disability during service.  Service treatment records show that the Veteran was not treated for frostbite, fibromyalgia, or any other symptoms of peripheral neuropathy.  As a result, the Board does not find the Veteran's more recent reports of in-service injuries and symptoms to be credible as it relates to any current peripheral neuropathy diagnosis.  To the extent the Veteran claimed that his frostbite occurred during service, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of frostbite, fibromyalgia, or other symptoms of peripheral neuropathy during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of frostbite, fibromyalgia, or other symptoms of peripheral neuropathy after service separation.  As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Notably, records do not reflect problems relating to the Veteran's peripheral neuropathy of the bilateral lower extremities until over five decades after service.  Additionally, the Veteran did not claim that symptoms of his peripheral neuropathy  began in (or soon after) service.  The Board has weighed the Veteran's statements as to the extent he asserted continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).

Additionally, the record does not indicate that the Veteran received treatment for peripheral neuropathy of the bilateral lower extremities during service or that he actually received treatment for any peripheral neuropathy symptoms within the first year following service separation.  Therefore, peripheral neuropathy was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

With regard to the Veteran's service connection claim for fibromyalgia and frostbite residuals, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with fibromyalgia or frostbite residuals.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for fibromyalgia or frostbite residuals, and his peripheral neuropathy of the bilateral lower extremities did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Spine Condition

The appellant contends that the Veteran developed pain in his back as a result of service.  Previously, the Veteran also contended that he had neck and back pain due to service.

First, the evidence shows that the Veteran had a current diagnosis for advanced spondylosis (arthritis) of the thoracic spine.

Next, service treatment records show that the Veteran did not have any spine abnormalities and he did not endorse any recurrent low back or neck pain on entrance or separation examination.  There are no treatment records for a spine injury during service. The February 1953 examination conducted in conjunction with the Veteran's separation from service described the neck and spine as normal.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current spine disability, or to have caused chronic or continuous symptoms of the current spine disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current spine disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a spine disability in service or continuous symptoms of a spine disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a spine disability during service.  Service treatment records show that the Veteran was not treated for low back or neck pain.  As a result, the Board does not find the Veteran's more recent reports of in-service injuries and symptoms to be credible as it relates to any current low back and neck diagnoses.  To the extent the Veteran claimed that his spine disability occurred during service, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a spine disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a spine disability after service separation.  As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The evidence of record shows the Veteran did not claim that symptoms of his low back or neck began in (or soon after) service.  The Board has weighed the Veteran's statements as to the extent he asserted continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a low back or neck disability until approximately 47 years after the Veteran separated from service.  Additionally, the record does not indicate that the Veteran received treatment for arthritis of the thoracic spine during service or that he actually received treatment for any spine disability within the first year following service separation.  Therefore, a spine disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current spine disability and service as there are no in-service injuries shown. 

In this decision, the Board has considered the Veteran's contentions and other lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back and neck disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran. 

Additionally, the symptoms of pain overlap with other disorders.  To differentiate pain attributable to the neck or low back arthritis from pain due to other spine disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and peripheral nerve issues, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current low back and neck disabilities and service or a service-connected disability.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's disabilities and service.

VA treatment records indicate complaints of neck pain and low back pain.  The Veteran also received a diagnosis for advanced spondylosis of the thoracic spine in July 2000.  Private treatment records from January 2013 indicate a normal cervical and lower spine.  However, a private medical opinion from February 2013 stated that the Veteran had back pain for many years and found "it is as likely as not that his six years in the Navy contributed to his pain."  While the medical opinion may seem to favor service connection, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The private medical opinion mentioned the Veteran's back pain, but did not indicate an actual diagnosis.  Furthermore, the opinion was only a bare conclusion.  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In addition, the Veteran's report of pain and the doctor's opinion that the pain is related to service, without more, is not considered a competent diagnosis of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In July 2013, private treatment records indicate mild degenerative changes of the thoracic spine, but additional records show no complaints of back pain as confirmed by the Veteran.  

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current spine disability, to include thoracic spondylosis, was not incurred in service, is not related to service and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for a spine disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Lung Condition

The appellant contends that the Veteran developed a lung condition as a result of service.  Previously, the Veteran also contended that he was exposed to asbestos during service.

First, the evidence shows that the Veteran had a current diagnosis for asbestosis and chronic obstructive pulmonary disease.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations about such claims.  However, VA has issued certain procedures on asbestos-related diseases that provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in occupations including mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a layperson, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

The Veteran contended that he was exposed to asbestos during his period of service.  He reported that during his former MOS as a Seaman he worked directly under the Boatswain's Mate and "did whatever" asked, including "cleaning work spaces, participating in working parties, scrubbing decks, paintings, scraping hulls, etc."  See Statement In Support of Claim, received October 31, 2011.  Subsequent correspondence indicates that the Veteran participated in working parties, field days, sweep downs, and painting working spaces, which have all been classified as having a risk for asbestos exposure for a Boatswain's Mate MOS according to the Navy Occupational Task Analysis Program.  See Correspondence, received July 29, 2014.  The Veteran's previous representative stated that his MOS as a Seaman fell under the direct supervision of a Boatswain's Mate.  The Veteran's prior representative also contended that regardless of his last MOS rating as a Commissaryman having minimal likelihood of exposure to asbestos is not determinative, in and of itself, of whether the Veteran himself was actually exposed to asbestos.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). The Veteran's service records reflect a prior military occupational specialty (MOS) as a Seaman that is arguably included in the major occupations involving exposure to asbestos, including: mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (f).  

In regards to an in-service incident or injury, the Board notes that the Veteran was competent to testify as to the facts of his asbestos exposure.  The Veteran submitted correspondence on many occasions detailing the circumstances of his asbestos exposure.  For instance, he stated that his sleeping quarters while aboard naval vessels were directly below exposed ceilings and watched dust particles fall from the insulation wrapped around wires located above his bunk.  See e.g., Correspondence, received November 30, 2012.  In addition, while the service medical records do not reflect treatment for a respiratory disorder, post service treatment records directly relate the Veteran's exposure to asbestos and chronic obstructive pulmonary disease.  

Private treatment records from August 2012 revealed that the Veteran's pulmonary function studies and chest x-ray were "consistent with fibrotic changes in the lung parenchyma."  The treating physician noted the Veteran had a "history of being exposed to asbestos while in the Navy and sleeping next to asbestos covered heights that were constantly releasing asbestos particles as noted by the [Veteran] and that he had to clean his clothes from the white dust that would accumulate on him."  Furthermore, the physician opined that the Veteran "developed interstitial lung disease secondary to his exposure to asbestos."

A September 2012 private medical opinion noted the Veteran's report that he was exposed to a "heavy dose of asbestos" while in the Navy.  The Veteran also told the physician that "he could see asbestos particles floating in the air and therefore, had a significant exposure."  The physician opined, "It is also more likely than not that the [Veteran] has developed asbestosis from being exposed to a high concentration of aerosolized asbestos particles."

A private medical opinion from October 2013 contains a positive nexus: "With a large amount of supporting evidence, it is clear that his asbestos exposure was during his participation in working parties, Hold Field Days and Sweep Downs as well as Painting Working Spaces."  The physician further stated, "It was also clear that high concentrations of aerosolized asbestos particles caused asbestosis and contributed to his death from COPD."  

Based on the foregoing, and resolving any reasonable doubt in the appellant's favor, the Board finds that exposure to asbestos has been established and service connection for a lung condition is warranted.

Service Connection for Cause of Death

The appellant contends that she is entitled to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death in July 2013.  The appellant filed a claim for service connection for the cause of the Veteran's death in August 2013.  She argues that his COPD developed as a result of his exposure to asbestos during service.  At the time of his death, the Veteran was not service-connected for any lung disability.  However, as previously discussed in this decision, the Board has determined that service connection is warranted for the Veteran's fatal disability.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

A private medical opinion from October 2013 contains a positive nexus: "With a large amount of supporting evidence, it is clear that his asbestos exposure was during his participation in working parties, Hold Field Days and Sweep Downs as well as Painting Working Spaces."  The physician further stated, "It was also clear that high concentrations of aerosolized asbestos particles caused asbestosis and contributed to his death from COPD."

Based on the foregoing, and resolving any reasonable doubt in the appellant's favor, the Board finds that service connection for cause of death is warranted.

Rating for PTSD

The appellant seeks a higher initial disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), which is rated 50 percent, effective July 12, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

After a full review of the record, and as discussed below, the Board concludes that the Veteran's PTSD symptoms have met the criteria for a 50 percent rating, but no higher, throughout the entire period on appeal.  

VA treatment records throughout the period on appeal show ongoing complaints and treatment for PTSD.  In January 2012, the Veteran received treatment for PTSD.  The Veteran exhibited clear and coherent speech, appropriate dress and grooming.  He was found to be alert and oriented, maintained good eye contact, and had relevant thought processes/content.  His judgment, insight, and cognitive function were adequate.  There was no evidence of psychosis and he posed no imminent threat to himself or others.  He was assigned a GAF score of 60.

The Veteran received a VA examination in March 2012.  The examiner diagnosed PTSD and reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner reported that the Veteran exhibited the following symptoms: difficulty in establishing and maintaining effective work and social relationships; anxiety; chronic sleep impairment, and; depressed mood.  He was assigned a GAF score of 58. 

Private treatment records from May 2012 revealed a diagnosis for PTSD and major depressive disorder and a GAF score between 65 and 68.  The Veteran exhibited the following symptoms: depression; anxiety; anger; irritability; constricted affect; impaired memory, concentration, and orientation.  Insight and judgment were noted to be "fair to good."  His thought process was noted to be spontaneous, he was well groomed, had adequate hygiene, and normal speech rate and tone.  He denied suicidal or homicidal ideation.

Private treatment records from October 2012 indicate that the Veteran's PTSD resulted in the following symptoms: guarded emotions; difficulty concentrating; difficulty in establishing and maintaining effective work and social relationships; anxiety; chronic sleep impairment; depressed mood, and; suicidal ideation, though he said he did not intend to act on that ideation.

Based on the foregoing, the Board finds that the Veteran's PTSD symptoms more closely reflect the criteria for a 50 percent disability rating.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner did not find the Veteran's symptoms to interfere with his routine activities.  He did not have consistent suicidal or homicidal ideation.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with the examiners in a clear, coherent manner.  He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiner of record during this time had found him able to maintain his personal hygiene, finances, and household.  Throughout the period on appeal, the evidence of record more closely approximates the criteria used to warrant a 50 percent rating.

Furthermore, the Veteran's symptoms (e.g. difficulty in establishing and maintaining effective work and social relationships; anxiety; chronic sleep impairment; anger; irritability; constricted affect; impaired memory, and; depressed mood, suicidal ideation) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment with deficiencies in most areas.  The Board carefully considered the October 2012 Vet Center letter that noted symptoms such as violence, breaking down in sobs, and thoughts about ending his life and bein unable to relate to anyone; however, the symptoms are not consistent with other treatment records.  Records reflect that the Veteran described his marriage as very loving.  See April 2011 VA treatment records.  Judgement and insight were consistently described as fair to good. The June 2011 treatment record even described the condition as "sub-clinical symptoms of PTSD, depressive d/o mild."  A July 2011 VA treatment record noted that he went out to lunch with his wife about twice a week and found the weekly therapy sessions to be helpful.  The 2012 VA examiner noted that he was married to his wife for over 10 years, they did not have friends but went to church occasionally.  The Veteran initially reported he had trouble finding work due to the lack of a high school diploma but indicated he worked in wholesale milk business for 16 years and as an insurance agent for 23 years and retired at age 62.  The examiner concluded the symptoms resulted in occupational and social impairment with reduced reliability and productivity. As such, the Board finds the October 2012 letter to be less probative than other evidence of record.  

Based on the foregoing, the Board concludes that the Veteran's PTSD has been no more than 50 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's PTSD disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The appellant's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in November 2011, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the November 2011 letter, including the type of evidence necessary to establish a disability rating and effective dates.

In December 2013, prior to the initial determination, the appellant was sent a letter, which contained the information that entitlement to service connection for cause of death required including that the Veteran have specified wartime service.  Any deficiency in the notice was nonprejudicial because the appellant was provided notice of the missing elements and subsequent adjudication.  Thus, the appellant either had actual knowledge or could reasonably have been expected to understand what was needed.  Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims, and has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  As such, the Board finds that the VCAA notice requirements have been satisfied.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his initial rating claim for PTSD in March 2012.  During the examination, the VA examiner conducted a physical examinations of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment for fibromyalgia, frostbite, peripheral neuropathy of the bilateral lower extremities, or spine, and on separation examination, the spine and lower extremities were normal.  As is discussed in greater detail, the claimed spine and peripheral neuropathy disabilities did not begin until after 2000, 47 years from the Veteran's separation from service.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for fibromyalgia, feet and legs, is denied.

Service connection for peripheral neuropathy, both feet and legs, claimed as frostbite, is denied.

Service connection for a spine condition is denied.

Service connection for a lung condition is granted.

Service connection for the cause of the Veteran's death is granted.

A rating in excess of 50 percent for PTSD is denied.


REMAND

Unfortunately, the appellant's appeal for entitlement to service connection for chronic myeloid leukemia, skin cancer, and leukocytosis must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the appellant is afforded every possible consideration.

With regard to the service connection claims for chronic myeloid leukemia, skin cancer, and leukocytosis, the appellant has claimed service connection due to radiation exposure.  While the record contains a positive nexus statement from his treating physician that radiation exposure caused his chronic myeloid leukemia, skin cancer, and leukocytosis, the record is not fully developed on whether the Veteran was actually exposed to radiation and/or to what extent.

Service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309  involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311  involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112 (c) (West 2014); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under the provisions of 38 C.F.R. § 3.311 (2016), a "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes skin cancers such as basal cell carcinoma, as well as chronic myeloid leukemia and leukocytosis.  Under 38 C.F.R. § 3.311, there are certain development procedures for claims involving radiation exposure.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

Medical records show that the Veteran had radiogenic diseases within the meaning of 38 C.F.R. § 3.311(b)(2), manifesting more than five years after alleged exposure.  The Veteran alleged radiation exposure during service and military personnel records show that the Veteran served aboard naval vessels that participated in Operation Sandstone.  

The steps set forth in 38 C.F.R. § 3.311 have not been completed.  On remand, the claims file should be forwarded to the Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Accordingly, these issues are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, to include referral to the Under Secretary for Health, through the Under Secretary for Benefits, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's service caused or contributed to his development of chronic myeloid leukemia, skin cancer, and leukocytosis.

2.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


